Citation Nr: 0431892	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional lower back 
disability (status post right L4-L5 hemilaminectomy and 
discectomy) as a result of VA surgery in April 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1962 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision that denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for status post right L4-L5 partial 
hemilectomy and diskectomy as a result of VA medical surgery 
in April 1998.  The veteran filed a notice of disagreement 
(NOD) in October 1999, and the RO issued a statement of the 
case (SOC) in February 2000.  In May 2001, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim.  The veteran filed a substantive appeal in June 
2001.

In November 2001, January 2002, July 2002, and April 2004, 
the RO issued SSOCs also reflecting the continued denial of 
the claim on appeal.  

The veteran cancelled a videoconference hearing before the 
undersigned Veterans Law Judge that was scheduled for 
August 31, 2004.  However, on the date of the hearing, the 
veteran requested that VA obtain records of recent VA 
treatment, and that he be given an additional 60 days to 
submit additional medical evidence-specifically, a medical 
opinion by a neurosurgeon.  To date, VA has not received any 
additional medical evidence from the veteran.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive evidence establishes that 
the veteran does not currently suffer additional lower back 
disability (status post right L4-L5 hemilaminectomy and 
discectomy) as a result of VA  surgery in April 1998 


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for additional lower back disability 
(status post right L4-L5 hemilaminectomy and discectomy) as a 
result of VA surgery in April 1998, are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (2004); 69 Fed. Reg. 46433 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(b));. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 2000 SOC, the May 2001, November 2001, 
January 2002, July 2002, and February 2004 SSOCs, and a 
February 2001 letter, the RO notified the veteran of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim  for compensation benefits under 
38 U.S.C.A. § 1151.  The RO notified the veteran of the 
requirements for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151, and of the need for evidence of 
aggravation or of additional disability and causation.  After 
each, the veteran and his representative were given the 
opportunity to respond.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute, 38 U.S.C.A. § 1151, and the veteran 
was provided with the provisions of 38 U.S.C.A. § 1151, the 
governing statute, in the April 2004 SSOC.  The Board also 
points out that the new regulation also includes several 
provisions already contained in the former regulation 
codifying 38 U.S.C.A. § 1151-38 C.F.R. § 3.358-of which the 
veteran also has been apprised (see February 2000 SOC).  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's February 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in October 1999, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the February 2001 letter, 
notifying him of the VCAA duties to notify and assist, and 
solicitating information and evidence from the veteran.  The 
letter was provided to the veteran a few months before the 
May 2001 SSOC and well before the subsequently issued SSOC's, 
and the RO afforded the veteran well over a one-year period 
for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's April 1998 surgical records and post-
surgical records, and has obtained a medical opinion in 
connection with the issue on appeal.  While the current 
record does not include recent June and August 2004 VA 
treatment records the veteran has identified, given the 
nature of the issue under consideration, the evidence already 
of record, and the basis for the denial, as indicated below, 
the Board finds that such records are not dispositive of the 
appeal; hence, the omission of those records do not prejudice 
the veteran.  The Board also notes that the veteran has been 
given opportunities to submit and/or identify evidence to 
support his claim.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

The April 1998 VA hospital records reflect that the veteran 
had a long history of intermittent low back pain; and, since 
October 1997, he had increased trouble with his right leg, 
with numbness and radicular pain in an L5 distribution.  An 
MRI scan accomplished prior to surgery demonstrated right L4-
L5 herniated nucleus pulposus with lateral stenosis.

During the April 1998 VA hospital stay, the veteran underwent 
a right L4-L5 partial hemilaminectomy and diskectomy.  Post-
operatively, the veteran had decreased leg pain.  The 
operation report reflects no complications.

During a follow-up visit in July 1998, the veteran complained 
of increasing numbness in both legs and pain.  He indicated 
that his right leg pain was worse than pre-surgery, but that 
his low back pain was better.  The physician assessed 
recurrent herniated nucleus pulposus.

An MRI scan of the veteran's lumbar spine taken in August 
1998 revealed significant enhancing scar tissue extending 
along the lateral aspect, the ventral aspect of the thecal 
sac, with superior and inferior extension of this process.  
There appeared to be a small focal recurrent disk herniation 
at this level in the right paracentral location, which 
exacerbated an overall moderate degree of spinal stenosis.

In January 1999, the veteran complained that the pain in his 
low back and in his leg had been worse in the past month.  X-
rays taken of the veteran's lumbosacral spine in February 
1999 revealed advanced degenerative disc disease at the L5-S1 
level, and minimal degenerative disc disease at the L4-L5 
level.  There was then no instability,  although range of 
motion on flexion-extension maneuvers was decreased.

On April 14, 1999, the veteran filed a claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for additional lower back disability (right L4-L5 
hemilaminectomy and discectomy)as a result of VA surgery in 
April 1998. 

In an April 2000 medical statement, the veteran's treating 
physician, Kerry A. Willis, M.D., noted that he had reviewed 
the veteran's history and capacities following his VA 
surgery.  Dr. Willis opined that the current condition of 
lumbar disc disease and stenosis had worsened due to the 
surgery performed at VA, rather than through the normal 
progression of the disease.  Records in the claims file 
reflect that Dr. Willis had treated the veteran for medical 
conditions other than his back disability.

In a December 2000 medical statement, received in January 
2001, William Richardson, M.D., a VA physician and an 
Associate Professor of Orthopaedic Surgery at the Duke 
University Medical Center, indicated that he had reviewed the 
veteran's claims file.  Dr. Richardson noted the veteran's 
surgery, and subsequent studies and examinations that 
suggested worsening back and bilateral leg pain.  
Dr. Richardson noted that he found nothing documented in the 
record nor anything described by the August 1998 MRI scan 
that suggested any unusual problem related to the surgery.  
Dr. Richardson opined that the veteran's condition appeared 
to be a natural progression of his degenerative disc disease.  
He indicated that it appeared the veteran had a long-standing 
degenerative condition, with no clear documentation of any 
progression related to surgical intervention, and that his 
symptoms hadworsened.

An MRI scan of the veteran's lumbar spine accomplished in 
February 2004 revealed disc herniation at L4-L5 central and 
right paracentral in location, markedly narrowing the thecal 
sac and causing narrowing of the right foramina.  
 
III.  Legal Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  69 Fed. 
Reg. 46433 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(c)(1)); see also 
38 C.F.R. § 3.358(c)(1).  The proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(2)).

In the present case, VA treatment records show that,  prior 
to the veteran's April 1998 surgery at issue, he had long-
standing degenerative disc disease of his lumbar spine.  The 
veteran now contends that his symptoms have worsened as a 
result of the April 1998 surgery.
 
In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that, as the weight of the 
evidence establishes that the veteran does not currently 
suffer from additional lower back disability (status post 
right L4-L5 hemilaminectomy and discectomy), as a result of 
VA surgery in April 1998, there is no basis for a grant of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

While the Board notes that Dr. Willis, a private physician, 
opined that the veteran's current lumbar disc disease and 
stenosis had worsened due to the surgery, he provided no 
medical or factual basis to support such opinion.  Moreover, 
there is no indication that Dr. Willis had reviewed the 
veteran's claims file, and, thus, considered his actual 
documented medical history.  The Board also points out that 
the veteran has indicated that while Dr. Willis had treated 
him for numerous health care matters, VA treated his back 
condition.

Significantly, based on a review of the claims file, 
Dr. Richardson, a VA physician and Associate Professor of 
Orthopaedic Surgery, found no documented evidence of any 
unusual problem related to the surgery; he also noted the 
veteran's long standing degenerative condition, without 
evidence of any progression related to the surgery, other 
than a worsening of the veteran's symptoms.  The Board finds 
the opinion of the VA physician, trained in orthopaedic 
surgery, that was based upon a comprehensive review of the 
veteran's documented medical history and assertions, is  more 
probative of the claim now before the Board.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In additional to the medical evidence noted above, the Board 
also has considered the veteran's assertions advanced in 
connection with the appeal.  While he certainly is competent 
to assert the existence of certain symptoms, as a layperson 
without the appropriate training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as, here, whether he suffers additional, 
compensable disability due to the VA surgery in question.  .  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, in this case, the 
competent and persuasive medical evidence weighs against the 
claim.

Under these circumstances, the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for additional lower back disability (status post right L4-L5 
hemilaminectomy and discectomy), as a result of VA surgery in 
April 1998,  must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional lower back 
disability (status post right L4-L5 hemilaminectomy and 
discectomy), as a result of VA surgery in April 1998, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



